Citation Nr: 0922206	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine with chronic low back pain, currently evaluated as 10 
percent disabling.

2.  Entitlement to a separate evaluation for neurological 
deficits related to service connected low back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
March 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  The appellant submitted 
additional evidence and orally waived consideration of this 
evidence by the RO.  The VLJ held the case open an additional 
30 days at the appellant's request for the submission of 
addition evidence.  To date, no additional evidence has been 
received.

The issue of entitlement to a separate evaluation for 
neurological deficits related to service connected low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's service-connected low back disability is 
currently manifested by complaints of pain and limitation of 
lumbar flexion with objective findings for scoliosis, but 
without findings for thoracolumbar flexion limited to 30 
degrees or less, ankylosis (favorable or unfavorable), or 
incapacitating episodes.




CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, 
for degenerative disc disease of the lumbar spine with 
chronic low back pain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5235-
5243 (General Rating Formula for Diseases and Injuries of the 
Spine) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA provided 
notice of the disability rating and effective date elements 
at that time.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records have been associated with the claims folder.  VA 
obtained private medical records as identified by the 
appellant.  Furthermore, VA afforded the appellant a hearing 
in April 2009.  A transcript of this hearing is associated 
with the claims folder.  Additionally, VA afforded the 
appellant an examination in May 2006.  The Board notes that 
the recent VA examination is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, and diagnoses, and an opinion 
supported by a medical rationale.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative.  The Board notes that this examination 
is not adequate with respect to whether a separate 
neurological evaluation is warranted and this addressed in 
the remand portion of the decision.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evaluations

The appellant seeks an increased evaluation for low back 
disability.  At his April 2009 hearing, he reported limited 
flexion and low back pain along with lower extremity 
weakness, numbing, and tingling sensation.  In addition to 
his testimony, private medical evaluations dated July 2007, 
October 2007, and January 2008 were submitted.  These records 
show ongoing treatment for cervical and lumbar complaints.  
The diagnoses include left sciatica, low back pain, spine 
arthritis, cervical herniated nucleus pulposus, and 
radiculopathy.  Various studies of the spine show 
degenerative disc disease.  Report of VA examination dated 
May 2006 also shows low back pain syndrome related to 
degenerative disc disease.  Sensory examination at that time 
was within normal limits.  Straight leg raises were negative 
at 70 degrees bilaterally.  Functionally, the appellant could 
stand without assistive device, perform heel-toe test, and 
walk without assistive device.  A mild ataxic gait was shown.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  
The General Formula for Diseases and Injuries of the Spine 
(for Diagnostic Code 5235 to 5243) provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:

A 100 percent rating is assigned for 
unfavorable ankylosis of the entire 
spine.

A 50 percent rating is assigned for 
unfavorable ankylosis of the entire 
thoracolumbar spine.

A 40 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

Note (1) provides that any associated, 
objective neurologic abnormalities, 
including bowel or bladder impairment, 
are to be rated separately under the 
appropriate diagnostic code.

Note (2) provides, in part, that the 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.

Note (2) also provides that for rating 
purposes, the normal ranges of motion in 
the thoracolumbar spine are as follows: 
forward flexion, zero to 90 degrees; 
extension, zero to 30 degrees, left and 
right lateral flexion, zero to 30 
degrees; and left and right lateral 
rotation, zero to 30 degrees. The normal 
combined range of motion for the 
thoracolumbar spine is 240 degrees.

See 38 C.F.R. § 4.71a (2008).

In this case, the Board finds that the appellant meets the 
criteria for a 20 percent evaluation, and no more, in light 
of findings for scoliosis on report of VA examination dated 
May 2006.  The Board notes that scoliosis was not shown on x-
ray study of the lumbosacral spine in service, but that it is 
now shown in conjunction with degenerative disc disease and 
low back pain.

However, the criteria for an evaluation greater than 20 
percent are not met.  Thoracolumbar actual flexion is greater 
than 30 degrees.  Similarly, his remaining functional flexion 
is greater than 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  On VA examination in May 2006, flexion was from 0 to 
70 degrees with pain at the end of flexion.  Also, extension 
was from 0 to 20 degrees and bilateral bending from 0 to 25 
degrees with pain at the end of the range.  On private 
medical evaluation dated January 2008, flexion was described 
as "fingertips to the mid leg level"; this characterization 
is ambiguous as discussed at the appellant's hearing in April 
2009 and the appellant has not provided any additional 
medical evidence reflecting actual degrees of flexion as 
suggested at that hearing.  Furthermore, neither favorable 
nor unfavorable ankylosis is shown on private or VA 
examinations.  Therefore, the assignment of a disability 
evaluation greater than 20 percent is not warranted.

The 20 percent evaluation contemplates limitation of flexion 
between 31 (greater than 30) and 60 degrees.  In order to 
warrant a higher evaluation, the evidence needs to establish 
that flexion is functionally limited to 30 degrees or less.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, any 
limitation of the thoracolumbar motion that may exist, as 
well as any functional impairment that can be attributed to 
pain and weakness, has been already considered in the 
assignment of a 20 percent evaluation.  Neither the objective 
evidence nor subjective evidence suggests functional 
impairment approximating limitation of flexion to 30 degrees.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  More specifically, repetitive range of 
motion did not change the range of motion, although there was 
increase in pain.  This tends to establish that his 
functional restriction is equal to the actual range of 
motion.  The Board accepts that he has increased pain on use, 
and tightness of the muscles, but that pain and tightness 
does not functionally restrict him to 30 degrees of flexion 
or less.  The Board has also considered the appellant's 
testimony to the effect that he has pain at approximately 45 
degrees.  Even when such testimony is accepted as credible, 
restriction to 45 degrees would warrant a 20 percent 
evaluation, which the Board has granted.  His testimony 
establishes that he is not functionally restricted to 30 
degrees or less.

As a final note, the Board observes that the evidence does 
not reflect that the appellant's disability has caused marked 
interference with employment or required frequent inpatient 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).

ORDER

An evaluation of 20 percent for degenerative disc disease of 
the lumbar spine with chronic back pain is granted subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

The appellant reports onset of neurological symptoms 
attributable to his service-connected low back disability and 
submitted private medical evidence dated 2007 and 2008 
showing both sciatica and radiculopathy.  The medical 
evaluation is inadequate to ascertain whether the findings 
are separately ratable as attributable to the appellant's 
service-connected low back disability.  Accordingly, remand 
is necessary.

Also, the evidence submitted at the April 2009 is not readily 
identifiable in the claims folder.  The appellant should be 
informed and given the opportunity to re-submit copies of 
that evidence.

The case is REMANDED for the following action:

1.  The appellant should be informed that 
the evidence he submitted at the April 
2009 is not readily identifiable in the 
claims folder and that he should re-submit 
copies of that evidence.

2.  A VA examination should be conducted 
to ascertain whether the appellant has 
neurological deficits attributable to 
service-connected low back disability.  
The report of examination should identify 
the extent and severity of any impairment 
in motor function, trophic changes, and 
sensory disturbances, and indicate whether 
they are attributable to service-connected 
degenerative disc disease with chronic low 
back pain.  A complete rational must be 
provided for all opinions.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


